Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/04/2021.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 08/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Reply to Applicants arguments
4. Applicant’s arguments and amended claims filed with the office on 10/04/2021 were fully considered but found to be non-persuasive. 
Examiner respectfully disagrees and maintains that the arguments are directed to the amended limitations. Examiner maintains that Payne further teaches, One end of the receive coil 48 is connected to the input of the phase shifter preamplifier 37. The other end of the receive coil 48 is connected to ground and to an electrostatic shield that is positioned to protect the coils from unwanted interference. The receiver is connected to the shield at a connection point before the ground connection, as shown in figure 5. 
Applicant’s arguments and assertions with respect to paragraphs [0033], [0034] of the instant specification are directed to subject matter which is not part of the recited claims. Please see the rejection below Payne (US 4507612) and in view Penland, Robert S. (US 3471773).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    1270
    802
    media_image1.png
    Greyscale
5. Claims 1-4, 8, 9, 11-15 are rejected under 35 U.S.C. 103 (a) as being unpatentable over  by Payne (US 4507612) and in view Penland, Robert S. (US 3471773).
Regarding independent claim 1, Payne (US 4507612) teaches, A metal detector for detecting a target (detector head, element 31, figure 5), the metal detector comprising: a transmitter (element 46, figure 5) for transmitting a transmitted magnetic field (lines 55-66, column 3); a receiver (element 48, figure 5), comprising a winding with a plurality of turns, for receiving a magnetic field (lines 
Payne doesn’t explicitly teach wherein the electrostatic screen is connected to an electronic circuit to receive signals from the receiver through the electronic circuit to reduce an effective capacitance presented by the electrostatic screen to the winding.
However Payne further teaches, One end of the receive coil 48 is connected to the input of the phase shifter preamplifier 37. The other end of the receive coil 48 is connected to ground and to an electrostatic shield that is positioned to protect the coils from unwanted interference.
Penland, Robert S. (US 3471773) teaches, one end of the receiver coil 16 is directly connected to the base of first receiver stage transistor 46. Coil 16, in conjunction with variable capacitor 48 and capacitor 50, form a parallel tuned circuit, with center tap ground return. A 
    PNG
    media_image2.png
    700
    431
    media_image2.png
    Greyscale
potentiometer 52, which provides sensitivity and level control, connects the receiver coil 16, through resistor 54, to the emitter of the transistor 46. Bias control on the emitter is provided by resistor 56 and capacitor 58. Resistor 60 serves as the collector load resistor, and bias control for the transistor 46 is through resistors 62 and 64. The potentiometer is connected to ground through capacitor 66 biased by resistor 64. An electrostatic shield 68, as described above, is connected to ground through the circuit (lines 48-62, column 3).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Payne by providing a connected to ground through the circuit, as taught by Penland.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a detector head with an electrostatic shield to cancel the effects of varying capacitances of surfaces being searched and of electrically charged materials on such surfaces, as taught by Penland (lines 34, column 1).

Regarding dependent claim 2, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.
Payne further teaches, wherein the electronic circuit is connected to the receive electronics (phase shift pre-amplifier 37 is connected to a V.sub.X demodulator 39; a V.sub.R demodulator 41; a V.sub.GB amplifier 43; and, a V.sub.GB filter 45, figure 5; line 63, column 9-line 16, column 10).

Regarding dependent claim 3, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.
Payne further teaches, wherein the signals from the electronic circuit to the electrostatic screen are dependent on the receiving signals from the winding (a detector head 31; an oscillator and loop driver 33; a demodulator and switching generator 35; a phase shift preamplifier 37; a V.sub.X demodulator 39; and, a V.sub.R demodulator 41 suitable for use in the signal production subsystem illustrated in FIG. 2. The detector head 31 houses: the transmit coil 46; and, the receive coil 48. Also housed in the detector head are: a feedback coil 47; a loop null coil 49; and, two trimming capacitors designated CA and CB. The transmit 46, loop null 49 and feedback 47 coils are connected in series in that order. CA and CB are connected in parallel with one another and across the series connected transmit, loop null and feedback coils. The signal produced by the oscillator and loop driver 33 in the manner hereinafter described is connected to the transmit coil end of this circuit. The feedback coil end of the circuit is connected to a positive voltage source designated +V. One end of the receive coil 48 is connected to the input of the phase shifter preamplifier 37. The other end of the receive coil 48 is connected to ground and to an 

Regarding dependent claim 4, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.
Payne further teaches, wherein the electronic circuit introduces a phase shift to the signals from the winding and sends the phase-shifted signals to the electrostatic screen (figures 2 and 5; Lines 15-60, column 4; lines 5-45, column 11).

Regarding dependent claim 8, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.
Payne further teaches, wherein the receive electronics is connected to a first tap of the winding in addition to being connected to both ends of the winding (figures 2 and 5).

Regarding dependent claim 9, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 8.
Payne further teaches, wherein the first tap is at a mid-point of the winding (figures 2 and 5).

Regarding dependent claim 11, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.


 	Regarding dependent claim 12, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.
Payne further teaches, wherein the transmitter and the receiver are the same single winding or windings (metal detector target identifying systems formed in accordance with this invention comprise a signal production subsystem that develops the signals to be analyzed by the signal processor. The signal production subsystem includes transmit and receive coils mounted in the detector head (which also houses any other required coils, such as feedback and null coils, and any required trimming capacitors; lines 59-63, column 3). It is well known in the art that separate transmitter, receiver or a single coil operating as transceiver can be used.

Regarding dependent claim 13, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.
Payne further teaches, wherein the electronic circuit is implemented digitally (circuits other than those specifically illustrated and described, suitable for performing the denoted functions, can be utilized. Further, some or all of the circuits can be implemented in digital form. Regardless of how implemented, the circuits must be designed to remove ground mineralization information from the signals they process while maintaining phase correlation between signals being processed in different channels, prior to such signals being combined and/or used to control the processing of other signals as heretofore described (lines 35-45, column 54).

    PNG
    media_image3.png
    967
    613
    media_image3.png
    Greyscale
Regarding independent claim 14, Payne (US 4507612) teaches, An antenna for a metal detector, including: at least a winding (metal detector target identifying systems formed in accordance with this invention comprise a signal production subsystem that develops the signals to be analyzed by the signal processor. The signal production subsystem includes transmit and receive coils mounted in the detector head (which also houses any other required coils, such as feedback and null coils, and any required trimming capacitors), the winding comprises a plurality of turns (see element 31, figure 5) connected to receive electronics of the metal detector (connected to a V.sub.X demodulator 39; a V.sub.R demodulator 41; a V.sub.GB amplifier 43; and, a V.sub.GB filter 45, figure 5); and an electrostatic screen (electrostatic shield, figure 5) covering at least part of the winding; wherein the electrostatic screen is connected to an electronic circuit of the metal detector to receive a signal from the antenna to reduce an effective capacitance presented by the electrostatic screen to the winding (One end of the receive coil 48 is connected to the input of the phase shifter preamplifier 37. The other end of the receive coil 48 is connected to ground and to an electrostatic shield that is positioned to protect the coils from unwanted interference; also teaches adjusting the phase shift circuit 131 to create a fixed amount of phase shift (or delete the phase shift circuit) and use the feedback signal to control 
Payne doesn’t explicitly teach wherein the electrostatic screen is connected to an electronic circuit to receive signals from the receiver through the electronic circuit to reduce an effective capacitance presented by the electrostatic screen to the winding.

    PNG
    media_image2.png
    700
    431
    media_image2.png
    Greyscale
However Payne further teaches, One end of the receive coil 48 is connected to the input of the phase shifter preamplifier 37. The other end of the receive coil 48 is connected to ground and to an electrostatic shield that is positioned to protect the coils from unwanted interference.
Penland, Robert S. (US 3471773) teaches, one end of the receiver coil 16 is directly connected to the base of first receiver stage transistor 46. Coil 16, in conjunction with variable capacitor 48 and capacitor 50, form a parallel tuned circuit, with center tap ground return. A potentiometer 52, which provides sensitivity and level control, connects the receiver coil 16, through resistor 54, to the emitter of the transistor 46. Bias control on the emitter is provided by resistor 56 and capacitor 58. Resistor 60 serves as the collector load resistor, and bias control for the transistor 46 is through resistors 62 and 64. The potentiometer is connected to ground through capacitor 66 biased by resistor 64. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Payne by providing a connected to ground through the circuit, as taught by Penland, Robert S.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a detector head with an electrostatic shield to cancel the effects of varying capacitances of surfaces being searched and of electrically charged materials on such surfaces, as taught by Penland (lines 34, column 1).

Regarding dependent claim 15, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.
Payne further teaches, wherein the electronic circuit is connected to the receive electronics of the metal detector (phase shift pre-amplifier 37 is connected to a V.sub.X demodulator 39; a V.sub.R demodulator 41; a V.sub.GB amplifier 43; and, a V.sub.GB filter 45, figure 5; line 63, column 9-line 16, column 10).
6. Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 4507612), Penland, Robert S. (US 3471773) teach and in view of Behrends (US 2016/0146857 A1).
Regarding dependent claim 5, Payne (US 4507612) and Penland teach the metal detector of claim 1.

Payne and Penland fail to teach second-order internal resonance frequency of the winding. Payne further teaches, a low-pass filter of a second-order transfer function (Lines 15-60, column 4; lines 25-37, column 5), or higher-order transfer function (lowpass filter 237, operational amplifier/buffer amplifier 230/239).
Behrends (US 2016/0146857 A1) teaches, the low-pass filter circuit is made up of a first-order integrator circuit which comprises an operational amplifier. In an alternative embodiment, the low-pass filter circuit is made up of a second-order integrator circuit which comprises a series connection of operational amplifiers [0018]. FIG. 4 shows, by way of example, a low-pass filter circuit 8 in the form of an active non-inverting second-order integrator circuit 30 comprising two operational amplifiers 31. Due to the capacitors 32 associated with the operational amplifiers, this integrator circuit 30 has a frequency-dependent amplification and constitutes an active low-pass filter whose characteristics may also be optimized based on the resistors 33 [0042]. If such an active non-inverting integrator circuit 30 is used, the overall transfer function 22 may also be linearized for frequencies above the cutoff frequency 23, in that an integration time constant of the non-inverting integrator circuit 30 is matched to the transfer function 20 of the high-pass 
    PNG
    media_image4.png
    783
    647
    media_image4.png
    Greyscale
filter 15 in such a way that the amplification of the non-inverting integrator circuit 30 assumes the value 1 above the cutoff frequency 23 of the high-pass filter 15. A constant profile of the overall transfer function 22 thus results at the output of the low-pass filter 8 even beyond 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Payne and Penland by providing a low-pass filter circuit madeup of second order integrator which comprises a series connection of operational amplifiers, as taught by Behrends.
One of the ordinary skill in the art would have been motivated to make such a modification such that the resonant frequency of the circuit can be shifted upwards and the target identification can be done accurately.

Regarding dependent claim 6, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 1.
Payne further teaches, wherein the electronic circuit comprises a filter, the filter comprises a low-pass filter of a second-order transfer function (Lines 15-60, column 4; lines 25-37, column 5), or higher-order transfer function (lowpass filter 237, operational amplifier/buffer amplifier 230/239).
Payne and Penland fail to explicitly teach a cut-off frequency within at least 40% of a second-order internal resonance frequency of the winding.

    PNG
    media_image5.png
    523
    432
    media_image5.png
    Greyscale
amplification and constitutes an active low-pass filter whose characteristics may also be optimized based on the resistors 33 [0042]. If such an active non-inverting integrator circuit 30 is used, the overall transfer function 22 may also be linearized for frequencies above the cutoff frequency 23, in that an integration time constant of the non-inverting integrator circuit 30 is matched to the transfer function 20 of the high-pass filter 15 in such a way that the amplification of the non-inverting integrator circuit 30 assumes the value 1 above the cutoff frequency 23 of the high-pass filter 15. A constant profile of the overall transfer function 22 thus results at the output of the low-pass filter 8 even beyond the cutoff frequency 23, and the frequency range 24 of the AC components i.sub.AC(t) to be measured may be extended to frequencies above the cutoff frequency. Depending on the configuration of the components of the high-pass filter 15, in particular on the size of the termination resistor 10 and on whether the DC path comprises the inductor 9 or the band-stop filter 14, the profile of the overall transfer function 22 in the range of the cutoff frequency 23 may also have a monotonic profile or an resonance step-up [0043].

One of the ordinary skill in the art would have been motivated to make such a modification such that the resonant frequency of the circuit can be shifted upwards and the target identification can be done accurately.

Regarding dependent claim 7, Payne (US 4507612), Penland, Robert S. (US 3471773) and Behrends (US 2016/0146857 A1) teach, the metal detector of claim 5.
Behrends further teaches, wherein a Q factor of the second-order transfer function is between 1 and 2 (paragraph [0039]).
 
Regarding dependent claim 10, Payne (US 4507612) and Penland, Robert S. (US 3471773) teach, the metal detector of claim 8.
Payne and Penland fail to explicitly wherein the receive electronics reduces a Q factor of the second-order internal resonance of the winding. 
However Payne further teaches, the signal production subsystem includes transmit and receive coils mounted in the detector head (which also houses any other required coils, such as feedback and null coils, and any required trimming capacitors). The transmit, feedback, receive and loop null coils, and CA and CB are sized, positioned and adjusted, as appropriate, such that the magnetic coupling between the transmit and receive coils is essentially zero in the absence 
Behrends teaches, wherein the receive electronics reduces a Q factor of the second-order internal resonance of the winding (figure3, paragraphs [0039], [0042], [0043]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Payne and Penland by providing a low-pass filter circuit madeup of second order integrator which comprises a series connection of operational amplifiers, as taught by Behrends.
One of the ordinary skill in the art would have been motivated to make such a modification such that the resonant frequency of the circuit can be shifted upwards and the target identification can be done accurately.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858